Case 2:19-cV-02127-SHL-d|<v Document1-4 Filed 02/21/19 Page 1 of 3 Page|D 96

Exhibit C

Case 2:19-cV-02127-SHL-d|<v Document1-4 Filed 02/21/19 Page 2 of 3 Page|D 97

IN CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT BTEMPH]S

DAVID BISHOP,

Plaintiff,
Case No. CT-004748-18
v.

LG ELECTRONICS USA, INC.,
VGOD, ENC., and NEW AGE
INVESTMENTS OF CORDOVA, LLC
d/b/a CREATE A CIG CORDOVA

D efendants .

 

 

NOTICE OF FILING NOTICE OF REMOVAL
Defendant New Age Investments of Cordova, LLC hereby gives Written notice that this
action has been removed to the United States District Court for the Western District of Tennessee,

Western Division. A true and accurate copy ofthe Notice of Removal is attached hereto as Exhibit

1.

st

Respectfully submitted this?\g day of Fe‘oruzz.ry, 2019.

    

 

Albert G. McLean
SPICER RUDSTROM, PLLC
119 S. Main Street, Suite 700
Memphis, TN 38103

Tel: 901-523~1333

Fax: 901-526-0213
amciean@$picert'lrm.oom

Case 2:19-cV-02127-SHL-d|<v Document1-4 Filed 02/21/19 Page 3 of 3 Page|D 98

CERTIFICATE OF SERVICE
This is to certify that on this day 1 caused a copy of the foregoing Notice of Removal to

be served via U.S. Mail and eiectronic mail, properly addressed as foflows:

David W. Hifl, Esq.

Jason Yasinsky, Esq.

NAHON, SAHAROVICH & TROTZ, PLC
488 South Mendenhall Road

Memphis, TN 38117

dhi ilgwnstiaw.com
Counselfor Plaz'nrz`j”])avfd Bz`shop

if
This _Z_Eday of February, 2019. /_l /%` j

A;bert G. Mcl,ean "

SPICER RUDSTROM, PLLC
119 S. Main Street, Suite 700
Memphis, TN 38103
Te1:901-523-1333

Fax: 901~526-0213
amclean@spicert`lrm.com

 

12427295-1

